Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Special shareholder meeting (unaudited) On April 28, 2009, an adjourned session of the Annual Meeting of the Shareholders of John Hancock Patriot Premium Dividend Fund II was held at 601 Congress Street, Boston, Massachusetts, for the purpose of considering and voting upon the proposals listed below: Shareholders of the fund approved Proposal 1 and Proposal 2 and the votes cast were as follows: Proposal 1: To elect six Trustees to serve until their respective successors have been duly elected and qualified. WITHHELD FOR AUTHORITY Deborah C. Jackson 44,496,905 2,855,466 Charles L. Ladner 44,530,808 2,821,563 Stanley Martin 44,579,729 2,772,642 John A. Moore 44,527,296 2,825,075 Gregory A. Russo 44,587,241 2,865,130 John G. Vrysen 44,573,388 2,778,983 Proposal 2: To adopt a new form of investment advisory agreement. For 29,147,270 Against 2,394,770 Withheld 716,644 Broker Non-Vote 15,093,690
